IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44758

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 571
                                                )
       Plaintiff-Respondent,                    )    Filed: September 1, 2017
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
DONALD JOSEPH MAILLOUX, JR.,                    )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction and orders revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Donald Joseph Mailloux, Jr. pleaded guilty to felony possession of a controlled
substance, Idaho Code § 37-2732(c). The district court imposed a unified five-year sentence,
with one and one-half years determinate. Mailloux filed an Idaho Criminal Rule 35 motion,
which the district court denied.     Mailloux appeals contending the district court abused its
discretion by refusing to place him on probation or to reduce the fixed portion of his sentence.
       Sentencing is a matter for the trial court’s discretion. That discretion includes the trial
court’s decision regarding whether a defendant should be placed on probation. I.C. § 19-
2601(3); State v. Reber, 138 Idaho 275, 278, 61 P.3d 632, 635 (Ct. App. 2002). Both our
standard of review and the factors to be considered in evaluating the reasonableness of the


                                                 1
sentence are well established. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Next, we review whether the district court erred in denying Mailloux’s I.C.R. 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting an I.C.R. 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of an I.C.R. 35 motion, we consider the entire record and apply the same criteria used
for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22,
740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review
of the record, we conclude no abuse of discretion has been shown.
       Therefore, Mailloux’s judgment of conviction and sentence, and the district court’s order
denying Mailloux’s I.C.R. 35 motion, are affirmed.




                                                   2